UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
__________________________________

EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,
                                                          16-CV-691

              Plaintiff,

       V.                                                   DECISION
                                                            AND ORDER

FRONTIER HOT-DIP GALVANIZING, INC.

              Defendant/Third Party Plaintiff,

       V.

COASTAL STAFFING SERVICES OF NEW YORK,

              Third Party Defendant,

__________________________________

       This    matter   is    before      the   Court   upon    the    Report    and

Recommendation (“the R&R”) dated December 18, 2017 issued by

Magistrate      Judge   H.    Kenneth     Schroeder,    Jr.      This     case   was

transferred to the undersigned, the Honorable Michael A. Telesca by

Order dated May 20, 2019.            For the reasons discussed herein, the

Court adopts the R&R in full.

                FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       The    Equal   Employment     Opportunity    Commission        (“the   EEOC”)

commenced this action pursuant to Title VII of the civil Rights

Act,   42.    U.S.C.    §    2000e   et   seq.,   against      Frontier   Hot-Drip

Galvanizing, Inc. (“Frontier”) on behalf of two black employees

along with others similarly aggrieved who were subjected to racial

and national origin discrimination and a hostile work environment.

The complaint alleges that the employees affected were subjected to

racial slurs uttered by co-workers and supervisors along with
racist   graffiti      which    remained     in    the     workplace    and   after

complaining about their work conditions to Frontier and the EEOC,

the employees were terminated.         (Dkt. No. 1)

     Frontier     answered      the   complaint         generally   denying    the

allegations, alleging that the employees were terminated for just

cause    and    not    in      retaliation        for    their   complaints     of

discrimination.       Frontier asserted 25 affirmative defenses in its

answer. (Dkt. No. 8.)

     Frontier also commenced a third-party action against Coastal

Staffing Services of New York (“Coastal Staffing”) alleging that

Coastal Staffing breached its contract to “continue to provide the

best quality services in providing staff to Frontier,” and engaged

in negligent conduct by failing to properly train and/or screen

staff to exclude individuals who would engage in                       the alleged

misconduct.     Frontier’s third party complaint seeks contractual

indemnification, along with common law indemnification and damages

resulting from Coastal Staff’s breach of contract (Dkt. No. 9).

The essence of the agreement between Frontier and Coastal Staffing

states that Coastal Staffing would provide temporary employees to

Frontier for which, and if satisfactory, Frontier would pay Coastal

Staffing at a set rate.           (Dkt. No. 9-3, p. 1) In a subsequent

letter    setting      forth     increased        rates,     Coastal     expressed

appreciation to Frontier “for being a loyal and valued customer”

and assured Frontier that it would “continue to provide you with

the best quality service.”         (Dkt. No. 9-3, p. 2)




                                       2
     Frontier alleges that Coastal Staffing knew or should have

known that some or all of its employees placed at Frontier had a

history of engaging in inappropriate and/or unlawful discriminatory

harassment and were likely to engage in similar conduct while

working at Frontier.      (Dkt. No. 25-3 ¶ 20) Frontier’s proposed

amended complaint asserts two causes of action: (1) contribution

pursuant to Article 14 of New York’s Civil Practice Lw and Rules

based upon Coastal Staffing’s status as a joint employer with

Frontier.    (Dkt. No. 25-3, ¶¶ 23-30) and (2) breach of contract

based upon Coastal Staffing’s failure to adequately screen and

train    employees    assigned    to       work    at    Frontier’s    facility.

(Dkt. No. 25-3, ¶¶ 31-36)

                                 DISCUSSION

     Coastal Staffing argues that there is no contractual basis for

Frontier’s claims of indemnification and contribution and Frontier

cannot escape its own liability under Title VII by making such a

claim against Coastal Staffing.            (Dkt. No. 22)

     Frontier withdrew its claims of indemnification                 and moved to

amend the complaint to clarify its claim for contribution pursuant

to Article 14, of New York’s Civil Practice Law and Rules based

upon Coastal Staffing’s status as a joint employer and for breach

of contract based on Coastal Staffing’s failure to adequately

screen   employees    assigned    to   work       at    Frontier’s    facility.

(Dkt. No.    25-1).     Coastal Staffing          replies    arguing    that the

proposed amendments to the complaint are futile because Frontier




                                       3
cannot rely upon State statute to pursue contribution for liability

imposed under a Federal statute.          (Dkt. No.     26, pp. 7-8)

     The Magistrate Judge found that Frontier failed to allege any

agreement by Coastal Staffing to screen employees for history of

workplace discrimination and neither the fee agreement nor the

subsequent letter setting forth increased rates failed to provide

an unmistakable intent, that Coastal Staffing would indemnify,

contribute or otherwise incur liability for discrimination or

retaliation    at   Frontier’s   workplace.           The   Magistrate    Judge

correctly noted that “Where, as here, the               claim arises under a

federal statute, Federal law provides the rule of decision and

State laws regarding contribution or indemnity afford no recourse.”

(Dkt. No. 27, p. 8) Access 4All, Inc. v. Trump Int’l Hotel & Tower

Condo., No. 04-cv-7497, 2007 WL 633951, at *7 (S.D.N.Y. Feb. 26,

2007), citing Herman v. RSR Sec’y Servs. Ltd., 172 F.3d 132, 144

(2d Cir. 1999) (“federal courts recognize a right to contribution

under state law only in ‘cases in which state law supplie[s] the

appropriate rule of decision.’”), quoting Northwest, 451 U.S. at

97, n.38.

     The Magistrate Judge appropriately recommended that Coastal

Staffing’s motion for judgment on the pleadings be granted and

Frontier’s motion to amend its complaint be denied as futile.

Motion to Strike Affirmative Defenses

     The EEOC argued that Frontier’s affirmative defenses                are so

conclusory as to deny Plaintiff sufficient notice of their basis;

are not     affirmative   defenses   at    all;   and    are   either    legally


                                     4
insufficient or inapplicable to Title VII claims.                 (Dkt. No. 14)

Frontier argued that it would be unfair and prejudicial to require

it to include the factual basis for its affirmative defenses in its

answer when it has yet to obtain facts through discovery and,

alternatively, seeks leave to replead its affirmative defenses.

(Dkt. No. 19, p.12) In analyzing the authority presented by both

EEOC and by Defendant Frontier, the Magistrate Judge correctly

concluded   that    the   Defendant    has   failed   to    articulate    which

administrative      procedures Plaintiff        failed to    complete    before

bringing suit.      See EEOC v. United Parcel Serv., 15-cv-4141, 2017

WL 28295113, at *14 (E.D.N.Y. June 29, 2017) Accordingly, the

Magistrate Judge properly recommended that the second affirmative

defense be stricken without prejudice.

Statute of Limitations

     The    third    affirmative      defense    asserts    the    statute   of

limitations. (Dkt. No. 8, p.16) The EEOC argued that it was not

subject to a limitation of time in which to bring a Title VII

action.    (Dkt. No. 14, p. 20)

     Title VII “imposes no limitation upon the power of the EEOC to

file suit in federal court.”       United Parcel Ser., 2017 WL 2829513

at *13, quoting Occidental Life Ins. Co. v. EEOC, 432 U.S. 355,

365-66 (1977).      Accordingly, the affirmative defense of statute of

limitations is stricken with prejudice.

Scope of Charge

     The fourth affirmative defense asserted that the complaint

exceeds the scope of administrative charges of discrimination made


                                       5
by the complaining employees.             (Dkt. No. 8, p. 16.)         The EEOC

properly argued, supported by relevant authority, that the content

of an individual employee’s charge does not limited the scope of

lawsuit brought by the EEOC in an enforcement capacity.                       The

Magistrate      Judge    correctly     recommended   that   this    affirmative

defense be stricken with prejudice.

Respondeat Superior/Scope of Authority

     The sixth affirmative defense asserted that Frontier is not

liable for the acts of its employees and that any unlawful acts

were committed by individuals acting outside the scope of their

authority.      (Dkt. No. 8, p. 16.)

     The EEOC argued that Frontier is strictly liable for tangible

employment actions such as termination. (Dkt. No. 14, p. 23.) The

EEOC also complained that this affirmative defense fails to give it

sufficient notice as to the basis of the defense.                    As the R&R

points   out,    it     is   unclear   whether   Frontier   is     alleging   the

affirmative defense based upon the limited information alleged, and

therefore, it is appropriate that the sixth affirmative defense be

stricken without prejudice.

Equitable Affirmative Defenses

     The seventh affirmative defense asserts that the employees

represented by the EEOC are estopped from asserting their claims

and/or have waived their claims by reasons of their own actions.

(Dkt. No. 8, p.16.)




                                         6
     The twenty-fourth affirmative defense asserts laches and the

twenty-fifth affirmative defense assert unclean hands.         (Dkt.

No. 8, p.19.)

     Upon application of the relevant case law, the Magistrate

Judge concluded that case law does not “stand for the sweeping

proposition that there is no set of facts pursuant to which an

equitable defense might be asserted against a governmental entity.”

United Parcel Serv., 160 F.Supp.3d at 641.    Accordingly, the Court

accepts the recommendation that the motion to strike the equitable

affirmative defenses be denied.

Good Faith Conciliation/Failure to Conciliate

     The sixteenth affirmative defense claims that EEOC failed to

engage in a good faith conciliation and failed to provide Frontier

with information that would allow Frontier to investigate the

claims.   (Dkt. No. 8, p. 18.)   The eighteenth affirmative defense

asserts that EEOC failed to endeavor to eliminate the alleged

unlawful employment practice by informal methods of conference,

conciliation or persuasion, as required by 42 U.S.C. § 2000e-5(b).

(Dkt. No. 8, p.18.)    The R&R sets forth authority concerning this

issue. Although Federal Courts are empowered to review whether the

EEOC has fulfilled these pre-suit administrative obligations, such

review is limited to whether the EEOC afforded the employer an

opportunity to discuss and rectify a specified discriminatory

practice.    Mach Mining, LLC v. EEOC, __ U.S.__ 135 S.Ct. 1645, 1656

(2015).     The scope of judicial review is narrow to reflect “the

abundant discretion the law gives the EEOC to decide the kind and


                                   7
extent of discussions appropriate in a given case.” Id.              The Court

adopts the Magistrate Judge’s conclusion in recommending that the

motion to dismiss these affirmative defenses be denied.

     The record also reveals that Frontier withdrew its seventeenth

affirmative defense, Failure to Join Necessary Party, and the

Admissibility of Evidence in its twentieth affirmative defense

(Dkt. No. 19, p.11.)

                               CONCLUSION

     For the foregoing reasons, and based on a detailed record and

proper analysis of the facts and the applicable law in the R&R, the

Court adopts the following recommendations: that the EEOC’s motion

to strike affirmative defenses (Dkt. No. 13) be granted without

prejudice as to the second and sixth affirmative defenses and with

prejudice as to the third and fourth affirmative defenses and as to

the seventeenth and twentieth affirmative defenses which Frontier

agreed to    withdraw   and   denied       with   respect   to   the eleventh,

sixteenth, eighteenth, twenty-fourth and twenty-fifth affirmative

defenses; Coastal Staffing’s motion for judgment on the pleadings

(Dkt. No. 20), be granted; and that Frontier’s motion to amend its

complaint (Dkt. No. 25), be denied as futile.

     ALL OF THE ABOVE IS SO ORDERED.

                                  S/Michael A. Telesca

                                  __________________________
                                       MICHAEL A. TELESCA
                                  United States District Judge

Dated:      Rochester, New York
            May 22, 2019



                                       8
